                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        AZEEM R. HUSEIN,
                                   7                                                   Case No. 19-cv-01077-JCS (PR)
                                                      Petitioner,
                                   8
                                                v.                                     ORDER OF TRANSFER
                                   9
                                        ROBERT BURTON,
                                  10
                                                      Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In this federal habeas action, petitioner challenges convictions he received in the
                                  14   Sacramento County Superior Court, which lies in the Eastern District. Accordingly, this
                                  15   action is TRANSFERRED to the Eastern District of California, as that is the district of
                                  16   conviction. 28 U.S.C. §§ 1404(a), 2241(d); Habeas L.R. 2254-3(b). The Clerk shall
                                  17   transfer this action forthwith.
                                  18          IT IS SO ORDERED.
                                  19   Dated: March 5, 2019
                                                                                        _________________________
                                  20
                                                                                             JOSEPH C. SPERO
                                  21                                                       Chief Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        AZEEM R. HUSEIN,
                                   7                                                         Case No. 19-cv-01077-JCS
                                                       Plaintiff,
                                   8
                                                v.                                           CERTIFICATE OF SERVICE
                                   9
                                        ROBERT BURTON,
                                  10
                                                       Defendant.
                                  11

                                  12           I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
Northern District of California
 United States District Court




                                       District Court, Northern District of California.
                                  13

                                  14          That on March 5, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15   depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Azeem R. Husein ID: AW0455
                                       Deuel Vocational Institution
                                  18   23500 Kasson Road
                                       Tracy, CA 95376
                                  19

                                  20

                                  21   Dated: March 5, 2019

                                  22
                                                                                        Susan Y. Soong
                                  23                                                    Clerk, United States District Court
                                  24
                                                                                        By:________________________
                                  25
                                                                                        Karen Hom, Deputy Clerk to the
                                  26                                                    Honorable JOSEPH C. SPERO

                                  27

                                  28
                                                                                         2
